Hawley, J.,
dissenting:
The testimony of Mr. Drexler presents many bad features as to the mode of assessing property in Storey county. If his testimony is true, the county assessor has failed to perform his duty; and it is apparent that, by his neglect, several persons have been enabled to evade the payment of taxes justly due to the state. The revenues of this state have thereby been defrauded. These facts, however, are *141not sufficient to authorize this court to declare the mortgage in question void.
In my opinion the testimony of Mr. Drexler does not admit that the mortgage was executed in the name of a nonresident for the sole purpose of evading the payment of the taxes upon the money at interest. He denies that such was his purpose.
In my opinion the evidence is sufficient to sustain the findings of the court below upon this question.
I dissent from the judgment declaring the mortgage void.